Title: From George Washington to Robert Morris, 10 February 1778
From: Washington, George
To: Morris, Robert



Dear Sir,
Valley-forge Feby 10th 1778.

Your favor of the 19th Ulto by Colo. Armand came to my hands a few days ago. rest assured my good Sir, that that Gentn mis-conceives the matter exceedingly if he thinks my conduct towards him is influenced in the smallest degree by motives of resentment, arising from misrepresentn.
I have ever looked upon him as a spirited Officer, and every thing that was in my power to do for him (consistently with the great line of my duty) I have done; but the conduct which Congress unhappily adopted in the early part of this War by giving high rank to foreigners, who enjoyed little or none in their own Country, & in many instances of equivocal characters; has put it out of their power without convulsing the whole Military system, to employ these people now; for viewing rank relatively, the man who has been a Major for instance, in the French Service finding a Subaltern (there) a field Officer in ours, extends his views at once to a Brigade, or at least to a Regiment—and where is either of them to be found? without displacing, or disgusting our own Officers, whose pretensions would be injured by it, & whose natural interest in, & attachment to the cause of their Country, is more to be relied on than superior abilities in capricious foreigners; who are dissatisfied with any rank you can give them, while there is yet higher to attain.

With respect to the particular case of Colo. Armand, I have only to add, that if it was in my power to serve him, I would, notwithstanding he was influenced to resign in a pet. The Corps he commanded has, long since, been reduced to a mere handful of Men (under 50) & you are sensible that it is not in my power to raise any new ones without the authority of Congress.
Mrs Washington who is now in Camp, desires me to offer her respectful complimts to Mrs Morris & yourself, to which be so good as to add those of Dr Sir, Yr Most Obedt Servt

Go: Washington

